                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DARRYL WILLIAMS                                                                   PLAINTIFF
#108385

v.                           Case No. 5:19-cv-00314-LPR-JTK


LAFYETTE WOODS, JR., et al.                                                  DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.   Accordingly,

it is ORDERED that Defendants Woods and Robinson are DISMISSED for failure to state a claim

upon which relief may be granted.

       IT IS SO ORDERED this 22nd day of January 2019.




                                                  Lee P. Rudofsky
                                                  UNITED STATES DISTRICT COURT
